Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Wang article cited in the information disclosure statement filed 12 October 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the title of the article is missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	The information disclosure statement of 12 October 2020 includes two members of the same patent family; US 9,824,724 and KR 10-1525524. The English language member US 9,834,724 has been considered and the Korean language member KR 10-1525524 has a line drawn through it since it is a cumulative reference. Applicants are remined that only one member of a patent family need be considered.
	The Chinese patent documents cited in the information disclosure statement of 4 February 2021 have been considered with respect to the relevancy given in the provided European Search Report.
Drawings
The drawings were received on 31 August 2020.  These drawings are acceptable.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
There is no teaching or suggestion in the cited art of record of the claimed process, which produces the quantum dots of claim  1. In addition, there is no teaching or suggestion in the cited art of record of a quantum dot having the claimed structure and claimed X-ray diffraction pattern ratio. The closest art of record are EP 3401380 and US 2019/0119569 which teaches quantum dots having the claimed structure ad composition but the taught method of producing the taught quantum dots does not include the presence of a fluorine compound in the shell forming step. This application teaches and shows that the presence of a fluorine compound in the shell forming step is necessary to forming a quantum dot having an X-ray diffraction pattern ratio of defect peak area to zinc blende crystal structure peak area that falls within the claimed range. The specification shows that when quantum dots having the claimed composition and structure are produced by the taught processes, the resulting an X-ray diffraction pattern ratio of defect peak area to zinc blende crystal structure peak area is outside the claimed range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/30/22